            '
•.•, AO 24sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   5li
                                                                                                                                                      Ii

                                                                                                                                                      Ii
                                        UNITED STATES DISTRICT COURT                                                                                  I':
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                                                    Ji



                          United States of America                               JUDGMENT IN A CRIMINAL CASE                                          Ii
                                                                                                                                                      H
                                                                                 (For Offenses Committed On or After November I, 1987)                I
                                     v.
                                                                                                                                                      I
                             Aris Gomez-Poblete                                  Case Number: 3:19-mj-21951

                                                                                 Jesus Mos ue
                                                                                 Defendant's Attorney


   REGISTRATION NO. 74984298
                                                                                                                   MAY 1 6 2019
   THE DEFENDANT:
    rgj pleaded guilty to count(s) I of Complaint                  L.ERY ''· 0 1r;.::•c en•.;. T
                                  ---~-------------t-c--:"'='"""~~~~'c:"',-7'-~~~
    D was found guilty to count(s)                             SOUTH~<:. l,,~'.' :~iCl 01' C/1UC, RNIA

                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                           Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 I

     D The defendant has been found not guilty on count( s)
                                                                              ---~--------------~
     D Count(s)                                                                   dismissed on the motion of the United States.
                         -----------------~



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for. a term of:

                                    f'.5._ TIME SERVED                        D _ _ _ _ _ _ _ _ _ _ days

     [:g]Assessment: $10 WAIVED [:gj Fine: WAIVED
     rgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, May 16, 2019
                                                                               Date of Imposition of Sentence


    Received              ~7>
                             L,,,--
                      =o~US~M~~----~
                                                                                ~~~
                                                                               HONORABLE ROBERT A. MCQUAID                                                  I
                                                                               UNITED STATES MAGISTRATE JUDGE                                               t
                                                                                                                                                            1-




    Clerk's Office Copy                                                                                                      3:19-mj-21951
